Citation Nr: 0402203	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, rated as 10 percent disabling prior to March 
1993, and as 30 percent disabling from April 1993, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1969.  He is deceased, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  A March 2000 rating decision denied service 
connection for the cause of the veteran's death.  The 
appellant was not notified of that decision until March 2001.  
She perfected her appeal on this issue in August 2002.  

As discussed in more detail below, the Board finds that the 
appellant filed a notice of disagreement with the RO's denial 
of her claim for accrued benefits, thereby initiating, but 
not perfecting, an appeal.  This issue is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1999.  The immediate cause 
of his death was septic shock/hypotension due to, or as a 
consequence of, status post cholecystectomy due to, or as a 
consequence of, status post acute myocardiac infarct due to, 
or as a consequence of, ascending cholangitis/acute renal 
failure.  

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder, then evaluated 
as 10 percent disabling since September 1992; favorable 
ankylosis of the middle, ring, and little fingers of the 
right hand, evaluated as 20 percent disabling since June 
1969; and a shell fragment wound scar on the right elbow, 
evaluated as zero percent disabling since June 1969. 

3.  The veteran's service medical records show no treatment 
for any cardiovascular, renal, or gallbladder conditions.  
There is no medical evidence showing that a cardiovascular 
disorder, including arteriosclerosis and hypertension, was 
manifested within the first post-service year.  

4.  There is no medical evidence suggesting that any of the 
veteran's service-connected disorders caused or aggravated 
any of the medical conditions that caused his death, nor that 
any service-connected disorder caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 2000 rating decision 
on appeal, together with the statement of the case (SOC), 
adequately informed the appellant of the types of evidence 
needed to substantiate her claim.  Furthermore, in December 
1999, the RO sent a letter to the appellant that informed her 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed her the elements needed to substantiate a cause of 
death claim.  Even though this letter was sent before 
enactment of the VCAA, it still shows that the appellant was 
informed, at the very beginning of the claims process, of 
what was needed to substantiate this claim.  The VCAA did not 
change the law regarding cause of death claims, so the 
information from the 1999 letter remains valid (although 
phrased in the now-defunct "well grounded" terminology).  
To the extent the appellant needed to be informed of the VCAA 
itself, that was accomplished in this case via the SOC.  The 
SOC contained full citation to the Department's regulation 
enacting the VCAA, including the provisions regarding the 
respective duties of VA and the appellant concerning 
development of a claim.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the appellant was properly notified of 
her statutory rights.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  That is, even though the SOC 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The same was true of the December 
1999 letter.  Moreover, an amendment to the VCAA was recently 
enacted clarifying that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____).

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The veteran's service medical records and VA 
outpatient and hospitalization records have been obtained.  
There are numerous VA examination reports in the file dated 
from 1969 to 1998.  There is no basis for speculating that 
relevant evidence exists that VA has not obtained.  The 
appellant has referenced no unobtained evidence as relevant 
to this claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  One of the 
criteria for determining when such an action is necessary is 
when there is some indication in the record that, in this 
case, the veteran should have been service-connected for any 
of the conditions that caused or contributed to cause his 
death or that a service-connected condition caused or 
contributed to cause his death.  See 38 C.F.R. § 
3.159(c)(4)(i) (2003).  As discussed in more detail below, 
there is no indication in the record that such a theory is 
plausible.  There are no medical opinions, nor has the 
appellant referenced any, suggesting that the veteran's death 
was caused by a condition for which service connection should 
have been awarded or for which service connection was already 
in effect.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

The veteran died on August [redacted], 1999.  The immediate cause of 
his death was septic shock/hypotension due to, or as a 
consequence of, status post cholecystectomy due to, or as a 
consequence of, status post acute myocardiac infarct due to, 
or as a consequence of, ascending cholangitis/acute renal 
failure.  

The evidence of record includes the veteran's service medical 
records; reports of VA examinations conducted between 1969 
and 1998; VA records for outpatient treatment and 
hospitalization between 1987 and 1999; and some private 
medical records dated in the 1980s. 

The appellant contends service connection is warranted for 
the cause of the veteran's death because his service-
connected PTSD caused his cardiovascular disorder(s).  

The veteran's service medical records show no treatment for 
any cardiovascular, renal, or gallbladder conditions.  There 
were also no complaints relative to any of these conditions, 
and separation examination was normal in all pertinent 
respects.  Therefore, incurrence in service is not factually 
shown. 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 
67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection 
for cardiovascular disease, including arteriosclerosis and 
hypertension, may be established based on a legal 
"presumption" by showing that any of these conditions were 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307 and 3.309.

There is no medical evidence showing that any cardiovascular 
disease, including arteriosclerosis and hypertension, was 
manifested within the first post-service year.  During his 
lifetime, the veteran never alleged that any of these 
conditions began within the first post-service year.  The 
earliest medical evidence showing treatment for any of these 
disorders is dated many years after service (most conditions 
were diagnosed in the early 1990s).  Neither the veteran nor 
the appellant ever stated that a medical professional 
indicated that a possible relationship existed between his 
cardiovascular disease(s), kidney disorders, or gallbladder 
disorders and his military service.  As noted above, the 
veteran's service medical records show no pertinent 
complaints or diagnoses, and none of these conditions were 
diagnosed until many years after his separation from service.  
The veteran never stated that he had continuity of 
symptomatology or treatment since service, and the appellant 
has also never alleged such.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Therefore, there is no medical evidence 
establishing a relationship is possible between any of the 
disorders that caused or contributed to cause the veteran's 
death and his military service on a direct basis.  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was service-connected for post-traumatic stress 
disorder, evaluated as 10 percent disabling since September 
1992; favorable ankylosis of the middle, ring, and little 
fingers of the right hand, evaluated as 20 percent disabling 
since June 1969; and a shell fragment wound scar on the right 
elbow, evaluated as zero percent disabling since June 1969.  
The appellant has not alleged that the finger or scar 
condition(s) somehow caused or contributed to the veteran's 
death, and there is no medical evidence suggesting that such 
a theory is possible.  Rather, she argues the veteran's PTSD 
caused his cardiovascular condition(s).

The medical evidence shows that the veteran suffered 
myocardial infarctions in 1991 and 1992, underwent coronary 
artery bypass grafting on more than one occasion, and was 
also diagnosed with coronary artery disease, congestive heart 
failure, hypertension, and arteriosclerotic heart disease.  
His final hospitalization records also indicate that his 
medical history included choloithiasis and that he was 
admitted for obstructive jaundice and ascending cholangitis.  
During hospitalization, he developed septic shock and also 
hypotension as a result of severe diarrhea.  However, the 
final hospitalization records and the death certificate make 
no mention of any of the veteran's service-connected 
disorders, including the PTSD the appellant contends caused 
the cardiovascular condition(s).  The Board has reviewed all 
the other evidence in the record and finds no medical opinion 
indicating that any of the veteran's service-connected 
disorders caused or aggravated the cardiovascular disorders, 
or any of the other conditions that led to the veteran's 
death.  The appellant has never stated that any medical 
professional has told her such a relationship is possible.

It must be noted that neither the appellant nor her 
representative possess the requisite medical training or 
knowledge to render probative medical opinions.  Therefore, 
to the extent their arguments contain opinions as to the 
etiology of any of the conditions that caused the veteran's 
death, or the medical effect of his service-connected 
disorders on the conditions that caused his death, this is 
simply not competent or persuasive evidence. 

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the veteran's death 
was incurred in service.  There is also no competent evidence 
indicating that any of the veteran's service-connected 
disorders caused or aggravated any of the medical conditions 
that caused his death, nor caused or contributed 
substantially or materially to cause the veteran's death.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In this case, shortly before the veteran's death in August 
1999, he perfected an appeal for an increased rating for post 
traumatic stress disorder (then evaluated as 10 percent 
disabling from September 1992) and sought to establish 
entitlement to a temporary total rating for a 1993 
hospitalization.  In September 1999, the appellant submitted 
an application for accrued benefits.  In October 2001, the RO 
denied the appellant's claim for accrued benefits, finding 
that a total evaluation was not warranted for the veteran's 
1993 period of hospitalization for PTSD and increased 
disability was also not shown.  In November 2001, the 
appellant filed a notice of disagreement.  In October 2002, 
the RO granted the total rating for the 1993 period of 
hospitalization, then increased the disability rating for 
PTSD to 30 percent effective from April 1, 1993, but found 
that accrued benefits were still not due the appellant.  In 
November 2002, she again filed a notice of disagreement. 

It is clear that the appellant's statements were a notice of 
disagreement (NOD) with the RO's denial of accrued benefits.  
However, the statement of the case (SOC) issued in July 2002 
only addressed the cause of death claim.  The appellant's 
notice of disagreement is still pending.  It is proper to 
remand this claim because the appellant has not been provided 
a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the appellant a statement of the 
case as to the issue of entitlement to 
accrued benefits on the basis of a claim 
pending at the time of the veteran's 
death for a higher rating for PTSD.  The 
appellant should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The appellant need take no further action until she is so 
informed.  She has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



